390 U.S. 456 (1968)
ANDERSON
v.
JOHNSON, WARDEN.
No. 700.
Supreme Court of United States.
Argued March 6, 1968.
Decided March 25, 1968.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
J. Brad Reed argued the cause and filed a brief for petitioner.
Ed R. Davies argued the cause for respondent. With him on the brief was George F. McCanless, Attorney General of Tennessee.
PER CURIAM.
Four members of the Court would reverse. Four members of the Court would dismiss the writ as improvidently granted. Consequently, the judgment of the United States Court of Appeals for the Sixth Circuit remains in effect.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.